     Case 2:21-cv-00974-JAD-BNW Document 7 Filed 06/16/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     GLORIA FLORES,                    )                     Case No. 2:21-cv-00974-JAD-BNW
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                     JOINT STIPULATION FOR
                                       )                     EXTENSION OF TIME FOR
13                                     )                     DEFENDANT EQUIFAX
     EQUIFAX INFORMATION SERVICES LLC, )
                                                             INFORMATION SERVICES LLC TO
14                                     )
                       Defendant.      )                     FILE ANSWER
15                                     )
                                       )                     FIRST REQUEST
16

17           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED

20   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move

21   or otherwise respond to the Complaint in this action is extended from June 16, 2021 through and

22   including July 16, 2021. The request was made by Equifax so that it can have an opportunity to

23   collect and review its internal files pertaining to the allegations in the

24   ...

25   ...

26   ...

27   ...

28   ...
     Case 2:21-cv-00974-JAD-BNW Document 7 Filed 06/16/21 Page 2 of 3



 1   Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to cause

 2   delay.

 3            Respectfully submitted, this 16TH day of June, 2021.

 4

 5   CLARK HILL PLLC
                                                           No opposition
 6   By: /s/ Jeremy J. Thompson
     Jeremy J. Thompson                                     /s/ David H. Krieger
 7   Nevada Bar No. 12503                                  David H. Krieger, Esq.
 8   3800 Howard Hughes Pkwy,                              Nevada Bar No. 9086
     Suite 500                                             Shawn Miller, Esq.
 9   Las Vegas, NV 89169                                   Nevada Bar No. 7825
     Tel: (702) 862-8300                                   KRIEGER LAW GROUP, LLC
10   Fax: (702) 862-8400                                   2850 W. Horizon Ridge Blvd., Suite 200
     Email: jthompson@clarkhill.com                        Henderson, NV 89052
11
                                                           Phone: (702) 848-3855
12   Attorney for Defendant Equifax Information            Fax: (702) 385-5518
     Services LLC                                          Email: dkrieger@kriegerlawgroup.com
13                                                         Email: smiller@kriegerlawgroup.com
14

15                                                         Attorneys for Plaintiff

16

17

18   IT IS SO ORDERED:

19
     __________________________
20   United States Magistrate Judge
21          June 21, 2021
     DATED: __________________
22

23

24

25

26

27

28

                                                     -2-
